Citation Nr: 1100079	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
(DIC) based upon service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to August 
1971.  He died in March 2006.  The appellant, the widow of the 
Veteran, submitted the claim on appeal in November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which in pertinent part denied service 
connection for cause of the Veteran's death.  Jurisdiction over 
the appellant's claim has remained with the Louisville, Kentucky 
RO.  

The Appellant provided testimony before the undersigned Veteran's 
Law Judge at the RO in September 2010.  A transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In July 2010 a VA physician provided an opinion as to whether the 
Veteran had ischemic heart disease.  The physician noted March 
2006 private treatment notes from the last days of the Veteran's 
life in determining that the Veteran did not have a heart 
condition, and even if he did, such a condition did not 
contribute to his death.  However, the VA doctor did not comment 
on two March 2006 treatment notes that listed congestive heart 
failure as part of the Veteran's medical history 

The physician who provided the July 2010 opinion noted cardiolite 
and EKG findings of an "intermediate probability of coronary 
artery diseases, but also noted that ischemic heart disease was 
not confirmed by cardiac catheterization and that there was not a 
confirmed diagnosis.  For VA adjudication purposes there is no 
requirement that a diagnosis be confirmed, the evidence need only 
be in equipoise.  38 U.S.C.A. § 5107(b) (West 2002).

Therefore, the Board finds that clarification as to these 
notations is necessary as the doctor found that a heart condition 
did not exist.  

There are also references in the record to the Veteran's 
treatment at Hardin Memorial Hospital in 1995 for a myocardial 
infarction.  At that time he reportedly underwent a 
catheterization with two blockages.  Records of this treatment 
are not part of the claims folder.  VA has adopted a regulation 
requiring that when it becomes aware of private treatment records 
it will specifically notify the claimant of the records and 
provide a release to obtain the records.  If the claimant does 
not provide the release, VA has undertaken to request that the 
claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  
The record does not show that these procedures have been 
followed.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. 
§ 3.159(e)(2), Attempt to obtain records of 
the Veteran's treatment for a myocardial 
infarction at Hardin Memorial Hospital in 
1995.  

2.  After the efforts outlined in the 
preceding paragraph are complete, refer the 
claims file to the VA physician who provided 
the July 2010 opinion.  The doctor should 
provide an opinion as to whether the Veteran 
had ischemic heart disease or other heart 
condition that contributed to his death, 
particularly in light of the March 2006 
private treatment notes that listed a past 
medical history of congestive heart failure. 

The doctor should consider the reports of 
congestive heart failure referenced above.

If the VA doctor who provided the July 2010 
opinion is not available, another doctor 
should review the claims folder and provide 
the requested opinion.  

3.  The agency of original jurisdiction 
should review the requested opinion to ensure 
that it contains the information asked for in 
this remand.

4.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).  

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


